Per Curiam.

The order appealed from, which vacated and set aside a judgment against the plaintiff absolutely, omitted to set the case down for pleading, hearing or trial. Such an order is unauthorized in the Municipal Court. Gormully & Jeffery Mfg. Co. v. Catharine, 25 Misc. Rep. 338. The reason given by the justice for making the order, to-wit, that the defendant was not a resident of the county, is not sufficient. Worthington v. London, etc., Company, 164 N. Y. 81.
The order appealed from must be reversed, with ten dollars costs to appellant.
Present: Truax, P. J.; Scott and Dugro, JJ.
Order reversed, with ten dollars costs to appellant.